Appellate Case: 21-2130     Document: 010110643590       Date Filed: 02/10/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                               FOR THE TENTH CIRCUIT                        February 10, 2022
                           _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-2130
                                                   (D.C. No. 2:21-CR-00727-KWR-1)
  YVETTE MARIE SIERRA,                                         (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                               ORDER AND JUDGMENT*
                           _________________________________

 Before BACHARACH, KELLY, and MORITZ, Circuit Judges.
                  _________________________________

       This matter is before the court on the government’s motion to enforce the

 appeal waiver in Yvette Marie Sierra’s plea agreement pursuant to United States v.

 Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam), and 10th Cir. R.

 27.3(a)(1)(d). Exercising jurisdiction under 28 U.S.C. § 1291, we grant the motion

 and dismiss the appeal.

       Ms. Sierra pleaded guilty to conspiracy to transport illegal aliens, in violation

 of 8 U.S.C. § 1324(a)(1)(A)(v)(I). The plea agreement included a broad waiver of

 appellate rights, including the right to appeal any sentence “at or under the maximum



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2130    Document: 010110643590         Date Filed: 02/10/2022     Page: 2



 statutory penalty authorized by law.” Mot. to Enforce, Exh. 1 at 7. As pertinent

 here, the agreement provided a detailed explanation of the possible penalties and the

 parties’ stipulations to an offense level of 12, a three-level enhancement for

 conspiring to transport more than six aliens, and downward adjustments for

 acceptance of responsibility and because Ms. Sierra was a minor participant in the

 conspiracy. Ms. Sierra acknowledged that the parties’ stipulations were not binding

 on the district court and that whether to accept them was “a matter solely within the

 discretion of the Court after it has reviewed the presentence report [PSR].” Id. at 6.

 She also acknowledged that although she admitted to conspiring to transport only 13

 aliens as the factual basis for her plea, the court could rely on facts in the presentence

 report to determine her sentence. Both by signing the written plea agreement and in

 her responses to the court’s questions at the change of plea hearing, Ms. Sierra

 acknowledged that her plea was knowing and voluntary, and that she understood its

 consequences, including the possible sentences and the appeal waiver.

       The PSR revealed additional facts about Ms. Sierra’s participation in the

 conspiracy, including that she admitted to border patrol agents that at one point, there

 were close to 35 aliens staying in her home. It thus included the factual finding that

 she conspired to transport and harbor more than 25 undocumented aliens. As a result

 of that finding, the PSR’s offense level computation tracked the parties’ stipulations

 in the plea agreement except that it recommended a six-level increase because the

 offense involved transporting and harboring over 25 aliens, instead of the stipulated

 three-level enhancement for an offense involving between 6 and 24 aliens. After the

                                             2
Appellate Case: 21-2130    Document: 010110643590         Date Filed: 02/10/2022    Page: 3



 enhancement and stipulated downward adjustments, the PSR recommended a total

 offense level of 12, resulting in a guidelines range of 10 to 16 months’ imprisonment.

       Ms. Sierra did not file written objections to the PSR, and defense counsel told

 the court at the sentencing hearing that he had no objections to the PSR.1 The court

 adopted the PSR’s factual findings and guidelines-range calculation. The prosecutor

 then commented that Ms. Sierra “transported and housed a significant amount of

 illegal aliens,” and asked the court to impose a low-end guidelines sentence based on

 “the number of illegal aliens” and “the way that presentence report reads.” Mot. to

 Enforce, Exh. 3 at 5. Noting the finding in the PSR that Ms. Sierra “conspired with

 others to transport and house at least 25 undocumented aliens,” the court sentenced

 her to 10 months in prison—the lowest sentence in the guideline-range. Id.

       Despite receiving a sentence well below the statutory ten-year maximum, see

 8 U.S.C. § 1324(a)(1)(B)(i), Ms. Sierra filed a notice of appeal. Her docketing

 statement indicates that she intends to argue that the prosecution breached the plea

 agreement and to challenge the reasonableness of her sentence.




       1
          Contrary to Ms. Sierra’s contention, she did not effectively object to the
 finding in the PSR by relying on her factual admission in the plea agreement during
 her interview with the Probation Officer who prepared the PSR. See Fed. R. Crim.
 P. 32(f)(1) (providing that that a party who wants to object to a PSR “must state in
 writing any objections, including objections to material information [and] sentencing
 guideline ranges … contained in or omitted from the report” (emphasis added));
 United States v. Shinault, 147 F.3d 1266, 1278 (10th Cir. 1998) (“Failure to object to
 a fact in a presentence report, or failure to object at the hearing, acts as an admission
 of fact.” (internal quotation marks omitted)).

                                             3
Appellate Case: 21-2130    Document: 010110643590       Date Filed: 02/10/2022    Page: 4



       In response to the government’s motion to enforce, Ms. Sierra argues that the

 appeal waiver is unenforceable because the government breached the plea

 agreement.2 Specifically, she contends the prosecutor breached the agreement by not

 urging the court to adopt the parties’ stipulation for a three-level enhancement based

 on her admission in the plea agreement about the number of aliens involved, instead

 of the six-level enhancement supported by the factual finding in the PSR.

       “[A]n appellate waiver is not enforceable if the Government breaches its

 obligations under the plea agreement.” United States v. Rodriguez-Rivera, 518 F.3d

 1208, 1212 (10th Cir. 2008). “General principles of contract law define the content

 and scope of the government’s obligations under a plea agreement.” United States v.

 VanDam, 493 F.3d 1194, 1199 (10th Cir. 2007), overruled on other grounds by

 Puckett v. United States, 556 U.S. 129 (2009). “We thus look to the express

 language in the agreement to identify both the nature of the government’s promise

 and the defendant’s reasonable understanding of this promise at the time of the entry

 of the guilty plea.” Id. “We evaluate the record as a whole to ascertain whether the

 government complied with its promise.” Id.

       Ms. Sierra acknowledges that she did not object to the prosecutor’s comments

 or otherwise raise her breach-of-plea-agreement argument the sentencing hearing.




       2
          The heading of the response cites Anders v. California, 386 U.S. 738 (1967),
 but the breach-of-plea-agreement contention is not presented as only arguable, and
 counsel has not moved to withdraw. See id. at 744. Accordingly, we will not treat
 the filing as an Anders response.
                                            4
Appellate Case: 21-2130     Document: 010110643590         Date Filed: 02/10/2022      Page: 5



 We thus review her argument for plain error. See Puckett, 556 U.S. at 133-34;

 United States v. Bullcoming, 579 F.3d 1200, 1205 (10th Cir. 2009).

        The plain-error test requires the defendant to demonstrate (1) error, (2) that is

 plain, (3) that affects her substantial rights, and, if those first three prongs are met,

 (4) that the error seriously affects the fairness, integrity or public reputation of the

 judicial proceedings. See United States v. Olano, 507 U.S. 725, 732-36 (1993). The

 Court held in Puckett that, in a breach-of-plea-agreement case, to establish the third

 plain-error prong, the defendant must show that the error had a prejudicial effect on

 the sentence imposed. See 556 U.S. at 142 n.4. Ms. Sierra cannot meet any of these

 requirements.

        First, the prosecutor’s comments at the sentencing hearing did not breach the

 plea agreement, so Ms. Sierra cannot establish error, much less plain error. The

 government stipulated to a three-level enhancement, but nothing in the plea

 agreement required the prosecutor to argue for a three-level enhancement at the

 sentencing hearing despite facts in the PSR supporting a six-level enhancement. To

 the contrary, the agreement provides that “[a]part from the provisions in this plea

 agreement, the [government] reserve[s] the[] right[] to assert any position or

 argument with respect to the sentence to be imposed, including but not limited to the

 applicability of particular sentencing guidelines and adjustments under the

 guidelines.” Mot. to Enforce, Exh. 1, at 6. Moreover, the prosecutor did not argue

 that the court should adopt the PSR’s recommendation for a six-level enhancement—

 he made his comment about imposing a sentence based on the “significant” number

                                              5
Appellate Case: 21-2130    Document: 010110643590        Date Filed: 02/10/2022     Page: 6



 of aliens involved and “the way that presentence report reads” after the court had

 already adopted the PSR’s unobjected-to findings and recommended guidelines

 range. Mot. to Enforce, Exh. 3 at 5. Thus, his comments were not an attempt to

 avoid the government’s stipulation.

       Second, even if the prosecutor’s comments somehow breached the plea

 agreement, Ms. Sierra cannot show that the error affected her substantial rights. By

 signing the plea agreement, she acknowledged not only that the parties’ stipulations

 were not binding on the court but also that, regardless of the stipulations, the court

 could rely on the facts in the PSR in determining the appropriate guidelines range.

 Ms. Sierra maintains that the government’s supposed breach of the plea agreement

 affected her substantial rights because “she was denied the benefit of her plea

 bargain, namely, the Government arguing for a sentence based on” the parties’

 stipulation to a three-level enhancement. Resp. at 4. “Had the Government lived up

 to the plea agreement,” she argues, the court would have adopted “a sentencing range

 with a minimum of 4 months, instead of . . . 10 months,” id., and it would have

 sentenced her to 4 months instead of 10, id. at 5. But there is simply nothing in the

 record to support her speculation that had the government pushed for a three-level

 enhancement, the court would have ignored the information in the PSR that

 supported a six-level enhancement—information based on her admission to law

 enforcement officers—and imposed a shorter sentence.

       Having rejected Ms. Sierra’s contention that her appeal waiver is

 unenforceable based on the government’s alleged breach of the plea agreement, we

                                             6
Appellate Case: 21-2130   Document: 010110643590        Date Filed: 02/10/2022   Page: 7



 must rule on the government’s motion to enforce. In doing so, we consider whether

 the appeal falls within the scope of the waiver, whether the waiver was knowing and

 voluntary, and whether enforcing it would result in a miscarriage of justice. See

 Hahn, 359 F.3d at 1325. Based on our review of the written plea agreement and

 transcript of the change of plea hearing, we conclude that the Hahn factors have been

 met, and Ms. Sierra does not contend otherwise. Accordingly, we grant the

 government’s motion to enforce the appellate waiver in the plea agreement, and we

 dismiss this appeal.


                                            Entered for the Court
                                            Per Curiam




                                           7